      Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, et al.
         Plaintiffs,
                                                       Civil Action No. 17-10721
 v.
                                                       Judge Jane Triche Milazzo
 LEON CANNIZZARO, et al.,
         Defendants.                                   Magistrate Judge Janis van Meerveld




                      REPLY MEMORANDUM IN SUPPORT OF
                   TIFFANY LACROIX’S MOTION FOR SUMMARY
                JUDGMENT AGAINST DEFENDANT LAURA RODRIGUE

        Defendant Laura Rodrigue’s Opposition to Plaintiff Tiffany LaCroix’s Motion for

Summary Judgment relies on this Court to reverse its own previous rulings on fraud and abuse of

process, and to rule in contravention of the Fifth Circuit’s decision in this case on absolute

immunity. With respect to both of Ms. LaCroix’s state law claims, Rodrigue reiterates that Ms.

LaCroix has suffered no injury. The undisputed record evidence of Ms. LaCroix’s injury—the cost

of hiring an attorney, the work she was forced to miss to hire the attorney to accompany her to the

DA’s office, and her stress at receiving the fake subpoena—only reinforces this Court’s ruling that

Ms. LaCroix was injured. Similarly, as this Court did at the motion to dismiss stage, it should

reject Defendants’ argument that the subversion of the lawful Article 66 process in order to evade

court oversight is not an abuse of process. Finally, in order to evade the Fifth Circuit’s ruling that

prosecutors are not absolutely immune for the creation and issuance of the fake subpoenas in this

case, Rodrigue argues that the fake subpoenas she sent to three witnesses (from whom she admits

she was seeking information and whom she never called at trial) were for the purpose of “trial
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 2 of 11




preparation” and not “investigation.” But the undisputed facts and the Fifth Circuit’s decision

underscore the correctness of this Court’s previous ruling on immunity.

              A. Ms. LaCroix’s Fraud Claim Cannot be Defeated on Summary Judgment
                 By the Defendant Simply Stating, “I had no Intent To Defraud”

        Defendants contend that Ms. LaCroix’s fraud claim fails because Rodrigue did not intend

to deceive Ms. LaCroix in issuing the fake subpoena. (Dkt. 331 at 3). Rodrigue claims that she did

not create the Fake Subpoena document and that although the Fake Subpoena references Article

66, she was not familiar with that provision of the Louisiana Criminal Code. (Dkt. 331 at 3-4).

        These assertions that Rodrigue had no intent to defraud are not sufficient to defeat Ms.

LaCroix’s motion for summary judgment. Case law is clear that a genuine issue of material fact

cannot be manufactured by a party’s self-serving testimony. See In re Hinsley, 201 F.3d 638, 643

(5th Cir. 2000) (“A party’s self-serving and unsupported claim that she lacked the requisite intent

[for fraud] is not sufficient to defeat summary judgment where the evidence otherwise supports a

finding of fraud.”); see also Morris v. Pellerin Milnor Corp., No. 16-15905, 2018 U.S. Dist.

LEXIS 60561, at *29 (E.D. La. Apr. 10, 2018) (“[A party’s] mere subjective beliefs, when

supported solely by his own self-serving, speculative and conclusory testimony…fail[s] to

establish that a material fact issue is in dispute.”).

        Here, the evidence presented in Ms. LaCroix’s motion for summary judgment is more than

enough to establish fraud. Rodrigue could have sent a letter that merely requested an interview

with Ms. LaCroix or that requested Ms. LaCroix voluntarily attend a meeting at the Office.

Instead, Rodrigue used a document that threatened significant, punitive consequences to enhance

the likelihood that Ms. LaCroix would comply. Rodrigue admits that a fine and imprisonment

could not be imposed for failure to obey the document sent to Ms. LaCroix, nor that it was issued

pursuant to the procedure set forth in Louisiana Code of Criminal Procedure article 66, despite the

                                                    2
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 3 of 11




fact that both statements appear on the face of the document. (Dkt. 331-1 at ¶¶ 9, 11). Rodrigue

admits that she filled in the handwritten portions of this document and directed that it be sent to

Ms. LaCroix. Id. at ¶ 4. And Rodrigue admits that she sent the document to Ms. LaCroix because

she wanted Ms. LaCroix to appear at the DA’s office so that she could speak with Ms. LaCroix

about information she had relevant to the Cardell Hayes case. Id. at ¶5. The evidence (and

common sense) thus demonstrate that Rodrigue issued a document entitled “Subpoena” to Ms.

LaCroix with the intent to deceive Ms. LaCroix into believing that the document was, in fact, a

subpoena that compelled her attendance at the DA’s office—which is more than sufficient to

establish this element of fraud.

       The fact that Rodrigue does not admit her intent to deceive is unsurprising, but also

irrelevant, because fraud “may be established by circumstantial evidence.” La. Civ. Code art. 1957;

Schaumburg v. State Farm Mut. Auto. Ins. Co., 421 F. App’x 434, 442 (5th Cir. 2011) (citation

omitted); accord Lafayette Ins. Co. v. Pennington, 966 So.2d 136, 137-38 (La. App. 2d Cir. 2007)

(“Fraud is proved by a preponderance of evidence and may be established by circumstantial

evidence.”). No reasonable factfinder would believe Rodrigue’s self-serving testimony,

contradicted by her actions and the document itself; thus, she has not manufactured an issue of fact

on this element.

             B. Ms. LaCroix Was Injured.

       Defendant Rodrigue argues that Ms. LaCroix’s fraud claim fails because the money paid

to Ms. LaCroix’s attorney was originally paid by Ms. LaCroix’s mother. (Dkt. 331 at 5). This

Court already held in denying Defendants’ Motion to Dismiss that Ms. LaCroix “suffered an

injury—the cost of a private attorney—because [she] reasonably relied on the threats of fines and

imprisonments that appeared as intentionally deceptive material misrepresentations within the



                                                 3
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 4 of 11




‘subpoenas.’” (Dkt. 116 at 42).1 There is no relevant distinction between paying the cost herself

and incurring a debt to her mother for the cost.2

       Rodrigue also claims that Ms. LaCroix fails to present evidence on her lost income. (Dkt.

331 at 5). But Ms. LaCroix testified that she missed work in order to hire an attorney to respond

to the fake subpoena, and her declaration clarifies that she used accrued vacation time (of an

allotted ten days of paid leave per year) in order to meet with her attorney. (Dkt. 333-6 at ¶7). In

addition, Ms. LaCroix’s damages also include garden-variety economic distress damages, and Ms.

LaCroix testified about the distress experienced as a result of receiving the fake subpoena. (Dkt.

333 at 15-17). These injuries are more than sufficient to establish injury.

       Defendant Rodrigue also claims that Ms. LaCroix has not introduced evidence from which

the Court can ascertain the amount of damages to which she is entitled therefore her claim for

fraud fails. (Dkt. 331 at 7). But Louisiana courts and the Fifth Circuit have held that the precise

specification of damages is not required to show liability for fraud. For example, the In re Rushing

court found that the defendant’s intentional misrepresentations damaged the plaintiffs, even though

the plaintiffs did not prove the “quantum of those damages.” 424 B.R. 747, 754 (Bankr. M.D. La.

2010). In that case, “[t]he evidence established beyond any doubt that [defendant’s] actions caused

[plaintiffs] mental anguish, aggravation and inconvenience,” and the court awarded each plaintiff




1
  Defendants take issue with this Court’s ruling that Ms. LaCroix reasonably relied on the fake
subpoena to hire a lawyer, apparently because the lawyer that Ms. LaCroix hired ultimately
quashed that same fake subpoena. (Dkt. 331 at 5, n.9). But Ms. LaCroix’s testimony is clear, and
Defendants do not dispute, that Ms. LaCroix hired that attorney to accompany her to the meeting
at the DA’s office, and it was only upon meeting with her attorney that she learned that the
subpoena was fake and that there was no legal requirement that she actually go to the DA’s office.
Ms. LaCroix thus reasonably relied on the language in the fake subpoena threatening legal
consequences if she did not attend the meeting by hiring a lawyer to represent her in that meeting.
2
  Although Ms. LaCroix could establish injury even if the debt was still outstanding, Ms.
LaCroix has paid her mother back. (Dkt. 333-6 at ¶10).
                                                    4
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 5 of 11




a claim for $5,000. Id. Although the court dismissed the plaintiffs’ claims for lost profits, moving

expenses, and attorney’s fees or litigation costs, the court found the defendant liable for fraud. Id.

See also Burkhart Grob Luft und Raumfahrt GmbH & Co. KG v. E-Sys., Inc., 257 F.3d 461 (5th

Cir. 2001) (finding sufficient evidence to support the jury’s finding that defendant committed fraud

and affirming jury’s award of $1 in nominal actual damages). While the issue of the amount of

damages Ms. LaCroix suffered will ultimately be determined by a factfinder, there is no question

that Ms. LaCroix suffered damages sufficient to establish Rodrigue’s liability. Ms. LaCroix is

therefore entitled to summary judgment on her state law claim of fraud.3

             C. The Use of Fake Subpoenas Is An Irregular Process

       Defendants reiterate their previously-rejected argument that Plaintiff’s abuse of process

claim fails because the Fake Subpoenas were not a misuse of a lawful process. But the process

abused here—Article 66 of the Louisiana Code of Criminal Procedure—is a court process and a

legal process. (Dkt. 331 at 9). As explained in Plaintiff’s Response to Defendants’ Motion for

Summary Judgment, Rodrigue subverted the judicial oversight mechanisms laid out in Article 66

for seeking a DA subpoena—thus establishing the element of irregular process required to

establish abuse of process as a tort. (Dkt. 333 at 7-9).

       The fact that the Fake Subpoena was itself an extra-legal document is irrelevant; Louisiana

courts have considered legal filings with no actual legal effect to support an abuse of process claim.

In Owl Constr. Co. v. Ronald Adams Contractor, Inc., a case cited by Defendants, the court held




3
  Rodrigue argues that Ms. LaCroix’s motion for summary judgment on abuse of process fails for
the same reasons as her claim of fraud – i.e. because Ms. LaCroix suffered no injury. (Dkt. 331 at
15). As with her fraud claim, Ms. LaCroix is not required to show the extent of her damages in
order to establish Rodrigue’s liability for abuse of process. (Dkt. 333 at 12-13). And the cases are
clear that her undisputed testimony regarding attorney’s fees, missed work, and emotional distress
are sufficient to establish the damages element of her abuse of process claim. Id.
                                                  5
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 6 of 11




that the filing of a lien that had no legal effect met the “irregularity of process” element of abuse

of process.4 642 F. Supp. 475, 478 (5th Cir. 2019). And in Alden v. Lorning, the defendant lessee

filed a possessory action against his lessor despite the unavailability of such a legal avenue under

Louisiana law. 904 So.2d 24, 28 (La. App. 4th Cir. 2005) (noting that “a possessory action is not

available to a lessee against his lessor” and thus, “[b]ecause the principal action filed by [the lessee]

had no legal basis, such filing gave rise to an irregularity in the process itself.”).5 It is thus of no

moment that the Fake Subpoenas themselves were unenforceable; the fact that they invoked the

process and the penalties associated with Article 66—and used the threat of those penalties to

compel the appearance of witnesses—establishes the “irregularity of process” element required

for Ms. LaCroix’s abuse of process claim.

              D. Rodrigue Issued the Fake Subpoena With An Ulterior Purpose
        “With the establishing of an irregularity in the process itself, ulterior motive, the second

requisite element to establish abuse of process, is presumed.” Alden, 904 So.2d at 28.6 Here, much

like in Alden, the very fact that Rodrigue subverted the Article 66 process is evidence that her


4
  Defendants cite Owl Constr. Co. for the proposition that there can be no abuse of process where
the purpose of the irregular process was legitimate. As discussed infra, this case is clearly
distinguishable given that Rodrigue’s (and OPDA)’s purpose was to evade court oversight as
mandated by Article 66.
5
  Rodrigue also cites to Delcambre v. Mancuso for the argument that an abuse of process occurs
when the actor employs the legal process “in a manner technically correct.” 268 So.3d 325, 331
(La. App. 3d Cir. 2019). But that case is in conflict with Alden and Owl Const. Co, which both
found that the filing of legal documents with no actual legal force satisfied the element of
irregularity of process.
6
  Defendants argue that this proposition from Alden is in conflict with Owl Constr. Co., in which
the court found that while the process in that case was irregular, there was no ulterior purpose and
thus no abuse of process. Owl Constr. Co. itself cites Weldon v. Republic Bank, 414 So. 2d 1361,
1365 (La. Ct. App. 1982), quoting the Am.Jur.2d to note that “the existence of an ulterior motive
may, perhaps, be inferred from the fact that the process has been misused or misapplied.” In other
words, Louisiana law suggests that there are circumstances in which the misuse of the process is
so egregious that ulterior purpose may be inferred—and those circumstances are present here,
when Rodrigue sent multiple fake subpoenas to obtain witness interviews she might not have been
able to obtain had a court overseen the process.
                                                   6
       Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 7 of 11




motive was to avoid the process (and the court and defense counsel oversight) it entails. But even

if ulterior purpose could not be presumed from Rodrigue’s use of fake subpoenas, sufficient

evidence exists in the record to establish that Rodrigue acted with an ulterior purpose in sending a

fake subpoena to Ms. LaCroix. Defendants argue that because the fake Article 66 subpoena

achieved the same effect as a legitimate Article 66 subpoena—compelling Ms. LaCroix to appear

at the DA’s office—Rodrigue could not have had an ulterior purpose in using the former rather

than seeking the latter. (Dkt. 331 at 11). But Article 66’s requirement of court oversight is no

mere technicality to be waved away, as Defendants try to do in their Response. Ignoring court

oversight allows prosecutors to compel witnesses to meet with them without having to justify to a

judge why such compulsion is necessary, and why the witness is necessary. And it also allows the

prosecutors to talk to a witness without having to make public—including to the defense—the fact

that the prosecutor is interested in that witness. This confers a strategic advantage to the

prosecutor, and allows a prosecutor to potentially engage in coercive, threatening, or intimidating

behavior towards a witness she is meeting with, without any oversight or accountability for doing

so.7

         The cases Rodrigue cites to in supporting her argument that she had no ulterior purpose are

unavailing. In Owl Constr. Co., the court held that the defendant’s purpose in filing a lien was to

collect money owed to them by the plaintiff, a permissible purpose under the Louisiana Public

Works Act; the court found “as a matter of law that there can be no ‘ulterior purpose’ in the attempt




7
  Defendants argue that Rodrigue could not have had an ulterior purpose in using fake subpoenas
rather than real subpoenas under the Article 66 process because she simply did not know what
Article 66 was. (Dkt. 331 at 14). But this is belied by Rodrigue’s own admissions that the fake
subpoenas expressly invoke Article 66 (Dkt. 331-1 at ¶ 10), and that she believed it was
“important” that the fake subpoenas issued “look[ed] as if [they] came from the DA’s Office.”
(Dkt. 326-2 at ¶ 18; Dkt 331-1 at ¶ 18).
                                                  7
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 8 of 11




to collect money owed.” 642 F. Supp. at 478. Similarly, in Harvey v. Caesars Entm’t Operating

Co., the Fifth Circuit found no ulterior purpose where defendants reported the plaintiff to the DA’s

Office so that defendants could collect a civil debt, as “Louisiana law does not consider the desire

to collect a civil debt to be an ulterior motive for prosecution.” 790 F. App’x 582, 591 (5th Cir.

2019). Both are cases in which the motive of the defendants was in line with Louisiana law—

indeed, both address the permissible motive of collecting outstanding debts. By contrast, Rodrigue

directly contravened Louisiana law, not only in letter but in spirit—as the Comment explaining

Article 66’s requirement of judicial oversight makes clear, evading such oversight is the hallmark

of abuse of the Article 66 process.

                E. Absolute Immunity

       Defendants urge this Court to disregard its own ruling on absolute immunity, as well as the

Fifth Circuit’s decision, to hold that Defendant Rodrigue is absolutely immune for issuing a fake

Article 66 investigative subpoena to Ms. LaCroix to compel her to appear at the DA’s office to

learn what information Ms. LaCroix had about the Cardell Hayes case. Defendants attempt to

recast this investigative activity as “trial preparation” in order to escape the Fifth Circuit’s holding

that, based on the facts alleged in the complaint: “Defendants’ creation and use of the fake

subpoenas . . . fell into the category of ‘those investigatory functions that do not relate to an

advocate’s preparation for the initiation of a prosecution or for judicial proceedings,’” and as such

was not subject to absolute immunity. Singleton v. Cannizzaro, 956 F.3d 773, 782 (5th Cir. 2020).

Though the Fifth Circuit noted that facts might develop to support an absolute immunity defense,

no evidence in the record contradicts the operative allegations in the Complaint, save for

Rodrigue’s self-serving statements that she used the fake Article 66 subpoenas for “trial

preparation.”



                                                   8
    Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 9 of 11




        Rodrigue’s attempts to paint her investigative conduct as “trial preparation” hold no water

for several reasons. First, it is undisputed that the fake Article 66 subpoena that Rodrigue issued

is expressly an investigative subpoena.8 Under the Louisiana Code, Article 66 may only be

invoked for investigative purposes, and so it was here—Rodrigue admits that her purpose in

compelling Ms. LaCroix to appear was to ascertain what Cardell Hayes told her on the night of the

shooting. (Dkt. 331-1 at ¶ 5). Though Rodrigue later issued Ms. LaCroix a trial subpoena, there

is no evidence that Rodrigue ever intended to call her as a witness at trial (and in fact did not call

her).9 Second, though Defendants make much of the fact that Rodrigue sent the fake subpoena to

Ms. LaCroix a week before trial, the Fifth Circuit expressly held that such timing does not control

the absolute immunity analysis: “The Supreme Court has never held that the timing of a

prosecutor’s actions controls whether the prosecutor has absolute immunity. Instead, the Court

focuses on the function the prosecutor was performing . . . Defendants’ use of the fake subpoenas

in an attempt to obtain information from crime victims and witnesses outside the judicial context

falls into the category of investigative conduct for which prosecutors are not immune.” Singleton,

956 F.3d 773 at 783-84.10

        Defendants also ask this Court to ignore the additional rationale provided by the Fifth

Circuit regarding why absolute immunity does not apply. The Fifth Circuit noted that the




8
  Article 66 provides that “[u]pon written motion of the . . . district attorney setting forth reasonable
grounds therefor, the court may order the clerk to issue subpoenas directed to the persons named
in the motion, ordering them to appear at a time and place designated in the order for questioning
by the attorney general or district attorney respectively, concerning any offense under investigation
by him.” La. Code Crim. Proc. art. 66 (emphasis added).
9
  Contra Defendants, the fact that Ms. LaCroix testified several months later on behalf of Mr.
Hayes at his sentencing does not support the inference that Rodrigue needed to talk to Ms.
LaCroix for “trial preparation.”
10
   It is for this reason that Defendants’ reliance on Cousins is misplaced, as the Fifth Circuit itself
discussed at length in its opinion. See, e.g., Singleton, 956 F.3d 773 at 782, n. 5.
                                                   9
   Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 10 of 11




Individual Defendants’ use of fake subpoenas “intentionally avoided the judicial process that

Louisiana law requires for obtaining subpoenas” and thus “fell ‘outside the judicial process.’” Id.

at 784. Thus, even apart from the inherently investigatory nature of Rodrigue’s actions, the Fifth

Circuit held that the subversion of the Article 66 process itself placed Defendants’ conduct outside

the ambit of immunity.

       The Fifth Circuit’s explanation for why the use and creation of fake subpoenas should not

be granted absolute immunity accords perfectly with the record here: “Individual Defendants

allegedly violated the rights of victims and witnesses with no cases pending against them. Denying

them absolute immunity will not deter prosecutors’ future decisions to charge specific defendants.

Moreover, because Individual Defendants issued the subpoenas without court supervision, they

operated free of ‘the checks and safeguards inherent in the judicial process.’” Id. at 784 (internal

quotations omitted). The Singleton Court’s understanding of the creation and use of fake Article

66 subpoenas has now been confirmed by the record evidence in this case. Rodrigue’s argument

that she is absolutely immune is thus meritless.

                                         *         *       *

       For the reasons above, Ms. LaCroix respectfully asks that the Court grant her Motion for

Summary Judgment.



Respectfully submitted this 3rd day of February, 2021,

                                                        /s/ Sarah S. Brooks
                                                        Sarah S. Brooks
                                                        VENABLE LLP
                                                        2049 Century Park East, Suite 2300
                                                        Los Angeles, CA 90067
                                                        ssbrooks@venable.com
                                                        (310) 229-0408
                                                        Counsel for Plaintiff Tiffany LaCroix

                                                   10
  Case 2:17-cv-10721-JTM-JVM Document 338-1 Filed 02/03/21 Page 11 of 11




Katherine Chamblee-Ryan (pro hac vice)           Mariana Kovel (pro hac vice)
Tara Mikkilineni (pro hac vice)                  American Civil Liberties Union Foundation
Ryan C. Downer (pro hac vice)                    125 Broad Street, 18th Floor
Laura Gaztambide Arandes (pro hac vice)          New York, NY 10004
Civil Rights Corps                               Tel: (646) 905-8870
1601 Connecticut Avenue NW, Suite 800            mkovel@aclu.org
Washington, D.C. 20009
Tel: (202) 844-4975

Somil Trivedi (pro hac vice)                     Bruce Hamilton
American Civil Liberties Union Foundation        La. Bar No. 33170
915 15th Street NW                               ACLU Foundation of Louisiana
Washington, DC 20005                             1340 Poydras St., Suite 2160
Tel: (202) 715-0802                              New Orleans, LA 70156
                                                 Tel: (504) 522-0628

Sarah S. Brooks (pro hac vice)
Venable LLP
2049 Century Park East, Suite 2300
Los Angeles, CA 90067
Tel: (310) 229-9900

Counsel for Plaintiff Tiffany LaCroix




                                            11
